                Case 1:20-cr-00452-VM Document 58
                                               57 Filed 06/14/21
                                                        06/10/21 Page 1 of 1




                                                           June 10, 2021
                                                                                          /1 /2 21
       By ECF
       Honorable Victor Marrero
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

             Re:    United States v. Noah Kitchens, 20 Cr. 452 (VM)

       Dear Judge Marrero:

             I write with the consent of the government to request a modification of the
       motions schedule and an adjournment of the conference date by approximately 30
       days. The proposed modification would be as follows:

             Defense motions: July 13, 2021
             Government reply: August 3, 2021
             Defense reply: August 17, 2021

              The parties are continuing to engage in plea discussions and hope to achieve
       a pretrial disposition. The defense has retained an expert, who has conducted a
       series of evaluations of Mr. Kitchens at the MCC. The expert is finalizing her
       report, and the defense expects to produce it to the government shortly. An
       adjournment would allow the parties to continue pretrial discussions, and might
       obviate the need for a motions schedule.

              The defense does not object to the exclusion of time under the Speedy Trial Act
       until the new conference date set by the Court.
The re uest is ranted. The m ti ns schedule
pr p sed a   e is here y ad pted and the
                                                     Respectfully
                                                        pectfully submitted,
                                                                  submitted
c n erence scheduled   r 7/ /21 is ad urned
until 8/27/21 at 12    p.m. p n c nsent time is      _____________________________
excluded under the Speedy Trial Act until 8/27/21.
                                                     Tamara L. Giwa
                                                     Assistant Federal Defender
  /1 /2 21                                           Federal Defenders of New York
                                                     (917) 890-9729
